On Motion to Dismiss Appeal.
NICHOLLS, J.
On August 8, 1910, the Hotel Grünewald Company filed in this case a motion to dismiss the appeal taken herein by the plaintiff, on the ground “that the plaintiff was not entitled to an appeal as against this respondent.”
*165Respondent prayed that in due course this appeal may be dismissed, with costs.
On July 11, 19Í0, the plaintiff filed a petition in the district court in suit No. 81,896 therein, in which she alleged that there was error to her prejudice in the final judgment rendered therein signed on the 5th day of May, 1910; that she desired to take a devolutive appeal from said judgment. She prayed for a devolutive appeal therefrom, and that the following named parties be cited to answer the appeal. The Grünewald Hotel Company, Limited, through Louis Grünewald, president, Charles Sicard, Alfred Hiller & Co., through their proper officer, the American Bridge Company of New York, through Moise de Leon, its agent or representative, residing in New Orleans, the Expanded Metal Fire Proofing Company, through their attorneys, or Secretary of State John T. Michel, and petitioner prays for all general relief. The court granted the appeal prayed for, and directed that citations issue as prayed for.
At the time this devolutive appeal was taken, the Grünewald Hotel Company had taken on motion a suspensive appeal from the same judgment in the matter bearing the number 18,384 on the docket of this court.
In the matter of the suspensive appeal taken by the Grünewald Company, Limited, Miss Egan answered, praying that the judgment be amended in her favor by increasing the amount awarded her against the appellant.
The suit No. 81,196 in the district court from the judgment in which both parties were taken was one brought by plaintiff to recover damages in solido against the Hotel Grünewald Company, Limited, and Charles Sicard, for damage done to plaintiff’s building on Canal street, near the Grünewald Hotel building. In that action she obtained judgment against the Hotel Grünewald, but by the same judgment plaintiff’s demand against the other defendants was dismissed as were the plea of prescription, and a rule taken by plaintiff in February, 1910, for the payment of the fees of experts. From that judgment the Grünewald Company appealed suspensively as has been stated, and shortly after (July 11, 1910) the plaintiff appealed devolutively from the same judgment. The transcript filed on the 9th day of July in the matter of the suspensive appeal of the Grünewald Company brings up the entire record of the case. The appeal in No. 18,-383 has been set down for trial on October 21st, that in No. 18,409 (plaintiff’s devolutive appeal) on the day following (October 22d),
Suggesting the above facts, the plaintiff has moved the court to deny the motion made to dismiss the appeal, and to consolidate the two appeals and hear and decide them at the same time; they being really one single case or branches of the same case.
The plaintiff refers the court to C. P. 888-890; 1 Hennen’s Digest, p. 70, No. 18, verbo appeal; Fields v. His Creditors, 11 La. Ann. 546; Jamison v. Barelli, 20 La. Ann. 454, 455; Lallande v. McRae, 16 La. Ann. 193; Succession of Juan de Egana, 18 La. Ann. 265; Duperier v. Flanders, 21 La. Ann. 720; Coleman v. Haight, 14 La. Ann. 570; Converse, Kennet & Co. v. Steamboat Lucy Robinson, 15 La. Ann. 433.
Grunewald Hotel Company, Limited, refers the court to Williams v. Zengel, 117 La. 614, 42 South. 157.
It is not and cannot be disputed that the plaintiff, Miss Egan, had the right to an appeal from the judgment rendered by the district court (C. P. 564), and that such right existed from one year computed from the day on which the final judgment was rendered (C. P. 593).
[5] When she did appeal, it was her duty to make all parties interested in the judgment made parties to the appeal. This she had to do either by petition or by motion, and this she has done in the present case by petition. *167All parties in interest have been cited and all are now before the court. No one complains of the present situation except the Hotel Grünewald Company, Limited, through an ex parte application' in which it assigns no' possible injury to itself by having been made and being a party to the appeal. Had the plaintiff not made it a party, the other parties to the litigation may have had grounds of complaint for its being left out. We are not called on on this motion to discuss and dispose of questions which might arise from its absence as a party to the appeal nor anticipate what the judgment to be rendered on the appeal will be.
Plaintiff had the right to an appeal as to all the issues raised in her demand and against all the parties brought into the case on that demand, and to have all its demands properly decided.
Plaintiff in this ease has done everything which she was called upon to do. It is not pretended that she has done anything or omitted to do anything by reason of which she has forfeited any right. The Grünewald Hotel Company, Limited, does not pretend that plaintiff has gained any advantage over it by taking the present appeal, or that she has gained anything as against it which she would not have had before.
She is entitled now, as she has always been entitled to have, on the appeal taken by her to have .the Supreme Court on rendering judgment in the case pronounce the judgment which the lower court should have rendered. It is right and proper that two appeals should be consolidated and heard together so all the issues in this case should be passed upon at the same time.
The motion to dismiss is not well grounded. The motion is denied. The two appeals are hereby ordered to be consolidated and heard together on the 21st day of October, 1910.